DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 14 May 2021 is made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2007/0216596 in view of GUO et al. W) 2021/034269.
As to claim 1, Lewis teaches a polybeam communications network (figure 3, paragraphs 00019, Luneburg lens based antenna with multiple feeds to provide a plurality of independent radiation pattern beams simultaneously to act as a node in a multi-point communication network), comprising:
a first communications structure (figures 1, 3, 4a and 4b, paragraphs 0019, 0034-0035, a node in a multi-point communication network comprising structure to mount a full Luneburg lens antenna 10, 30 and transceivers configured for sector coverage),
first transceivers (figure 4a, paragraph 0030, switchable selectable antenna feed elements located at points around the focal surface 12 of the lens 10 may be lined to one or more transceivers by means of transmission lines), and
a first polybeam antenna attached to the first communications structure that transmits first communication beams driven by corresponding ones of the first transceivers, having arcs of less than twenty degrees each and defining overlapping territories of coverage transceivers (figures 3, 4a and 4b, paragraphs 0019, 0030, 0036-0037, a Lunesburg lens antenna 10, 20, 40 and associated five feeds are coupled to switchably selectable multiple transceivers; figures 3 and 4a, the associated feeds 42 on the SX-Y axis of the Luneburg lens antenna 30 suggest the 90 degree coverage or sector, is covered by the overlapping/ adjacent beams to/from five feeds 42 of estimated beamwidth of 90 degrees / 5 feeds = 18 degrees).
Lewis teaches the Lunesburg lens and associated five feed elements to define overlapping territories of a 90 degree coverage in azimuth, figures 3 and 4a, but does not specifically teach the beams having arcs of less than twenty degrees each.
GUO teaches a Luneburg lens antenna having high gain and multibeam capability for application to 5G communication systems, figure 9, page 1, lines 5-16. GUO discloses the Luneburg lens antenna 100 comprises five antenna feed structures 110-150 comprising a waveguide, horn or patch antenna placed at the focus to a point on the surface of the lens diametrically opposite the point of first entrance within the lens, page 9, line 28 to page 10, line 11. GUO describes the simulation for the beamwidth for the waveguide feed is less than 20 degrees, figure 16d, page 11, 2-5.
Since Lewis suggests the combined beamwidth of the five associated feeds is to support a 90 degree territory of coverage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to identify the communication beams of Lewis as supported by GUO having arcs, or beamwidth of less than twenty degrees each and defining overlapping territories of coverage.

As to claim 2 with respect to claim 1, Lewis teaches the polybeam communications network further comprising:
a second communications structure (figures 1, 3, 4a and 4b, paragraphs 0019, 0034-0035, a second node in a multi-point communication network comprising structure to mount a full Luneburg lens antenna 10, 30, 40 and transceivers configured for sector coverage), 
second transceivers (paragraph 0030, switchable selectable antenna feed elements located at points around the focal surface 12 of a second Lunesburg lens antenna are coupled to one or more transceivers by means of transmission lines), and
a second polybeam antenna attached to the second communications structure that transmits second communication beams driven by corresponding ones of the second transceivers, having arcs of less than twenty degrees each and defining overlapping territories of coverage (figures 3, 4a and 4b, paragraphs 0019, 0030, 0036-0037, additional communication structures or access nodes each comprising at least one Lunesburg lens antenna 10, 20, 40 and feeds, 11, 13 and 42 are switchably coupled to multiple transceivers; figures 3 and 4a, the associated feeds 42 on the SX-Y axis of the Luneburg lens antenna 30 suggest the 90 degree azimuth coverage or sector, is covered by the overlapping/ adjacent beams to/from five feeds 42 of estimated beamwidth of 90 degrees / 5 feeds = 18 degrees).

Lewis discloses the combined beamwidth from the five feed elements is 90 degrees, figures 3 and 4a, but does not specifically teach the beams having arcs of less than twenty degrees each.
GUO teaches a Luneburg lens antenna having high gain and multibeam capability for application to 5G communication systems, figure 9, page 1, lines 5-16. GUO discloses the Luneburg lens antenna 100 comprises five antenna feed structures 110-150 comprising a waveguide, horn or patch antenna placed at the focus to a point on the surface of the lens diametrically opposite the point of first entrance within the lens, page 9, line 28 to page 10, line 11. GUO describes the simulation for the beamwidth for the waveguide feed is less than 20 degrees, figure 16d, page 11, 2-5.
Since Lewis suggests the combined beamwidth of the five associated feeds is to support a 90 degree territory of coverage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to identify the communication beams of Lewis as supported by GUO having arcs, or beamwidth of less than twenty degrees each and defining overlapping territories of coverage.
 
As to claim 3 with respect to claim 2, GUO of Lewis modified teaches wherein at least some of the territories of coverage of the second polybeam antenna are interleaved with at least some of the territories of coverage of the first polybeam antenna (page 1, lines 5-12, the Luneburg lens antennas are interpreted to be used in more than one access node of a 5G communication system resulting in some interleaved sectors of coverage from adjacent nodes).

As to claims 6 and 7 with respect to claim 1, Lewis of Lewis modified teaches wherein the arcs of the first communication beams total about one hundred and twenty degrees (figures 3 and 4A, the antenna comprises a number of switchably selectable antenna feed elements located at points preferably around the focal surface of the lens where energizing any one of the total feed elements would cause radiation to be emitted from the lens in a design coverage arc, four and five feeds depicted in the figures resulting in 90 degrees of azimuth coverage of a quadrant, figures 1, 3, 4a, paragraphs 00300035-0036, but do not specifically teach about 120 degrees coverage. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to increase the number of feeds to six or more to increase the combined coverage arc from 90 to 120 degrees according to cell coverage requirements).

As to claim 8 with respect to claim 1, GUO of Lewis modified teaches wherein the territories of coverage of the first communication beams extend at least ten miles from the first communications structure (page 1, lines 1-15, the Luneburg lens antenna is known as being broadband, high gain and multibeam capability for application in 5G communication systems of required cell site radius coverage including at least 10 miles).

As to claim 9 with respect to claim 1, Lewis of Lewis modified teaches wherein the first polybeam antenna includes a lens and a polybeam feed network of signal conveyors aligned with the lens to provide the communication beams (figures 1, 3, 4a, paragraphs 0030, 0035-0037, a Luneburg lens antenna comprising switchably selectable antenna feed elements 11, 13, 42 located at points around the focal surface 12 of lens 10 and linked to one or more transceivers) via transmission lines).

As to claim 11 with respect to claim 9, Lewis of Lewis modified teaches he polybeam communications network further comprising radio equipment coupled to the polybeam feed network via communications circuitry (figures 1, 3, 4a, paragraphs 0030, 0035-0037, a Luneburg lens antenna comprising switchably selectable antenna feed elements 11, 13, 42 located at points around the focal surface 12 of lens 10 and linked to one or more transceivers) via transmission lines).

As to claim 12 with respect to claim 1, GUO of Lewis modified teaches the first communication beams operate at a carrier frequency range of two to eight GHz, and said polybeam antenna has a gain in the range of seventeen to twenty seven (page 1, lines 1-16, the Luneburg lens antenna is known as being broadband, high gain and multibeam capability for application in 5G communication systems that operate at low band 600-850 MHz, mid band 2.5-3.7 GHz and high mmWave band of 24 to 100 GHz with sufficient gain for a cellular base station). 

As to claim 13 with respect to claim 1, Lewis of Lewis modified teaches the polybeam communications network further comprising two additional communications structures that each include transceivers and a polybeam antenna attached to the communications structure that transmits communication beams driven by corresponding ones of the transceivers, having arcs of less than twenty degrees each and defining overlapping territories of coverage (figures 3, 4a and 4b, paragraphs 0019, 0030, 0036-0037, additional communication structures or access nodes each comprising at least one Lunesburg lens antenna 10, 20, 40 and feeds, 11, 13 and 42 are switchably coupled to multiple transceivers; figures 3 and 4a, the associated feeds 42 on the SX-Y axis of the Luneburg lens antenna 30 suggest the 90 degree azimuth coverage or sector, is covered by the overlapping/ adjacent beams to/from five feeds 42 of estimated beamwidth of 90 degrees / 5 feeds = 18 degrees).

As to claim 15, Lewis teaches a polybeam antenna (figures 1 and 3), comprising: 
a lens (figure 3, paragraphs 0030 and 0035, Luneburg lens antenna 10, 20 and 40), and 
a polybeam feed network of signal conveyors aligned with the lens to transmit radio frequency signals via one or more communication beams, wherein each one of the one or more communication beams has an arc of less than twenty degrees and define overlapping territories of coverage (figures 3, 4a and 4b, paragraphs 0019, 0030, 0036-0037, a Lunesburg lens antenna 10, 20, 40 and associated five feeds are coupled to switchably selectable multiple transceivers; figures 3 and 4a, the associated feeds 42 on the SX-Y axis of the Luneburg lens antenna 30 suggest the 90 degree coverage or sector, is covered by the overlapping/ adjacent beams to/from five feeds 42 of corresponding beamwidth of 90 degrees / 5 feeds = 18 degrees).
Lewis teaches the Lunesburg lens and associated five feed elements to define overlapping territories of a 90 degree coverage in azimuth, figures 3 and 4a, but does not specifically teach the beams having arcs of less than twenty degrees each.
GUO teaches a Luneburg lens antenna having high gain and multibeam capability for application to 5G communication systems, figure 9, page 1, lines 5-16. GUO discloses the Luneburg lens antenna 100 comprises five antenna feed structures 110-150 comprising a waveguide, horn or patch antenna placed at the focus to a point on the surface of the lens diametrically opposite the point of first entrance within the lens, page 9, line 28 to page 10, line 11. GUO describes the simulation for the beamwidth for the waveguide feed is less than 20 degrees, figure 16d, page 11, 2-5.
Since Lewis suggests the combined beamwidth of the five associated feeds is to support a 90 degree territory of coverage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to identify the communication beams of Lewis as supported by GUO having arcs, or beamwidth of less than twenty degrees each and defining overlapping territories of coverage.

As to claim 16 with respect to claim 15, GUO of Lewis modified teaches the signal conveyors are patch antennas (page 10, lines 5-11, feed elements 110-150 each comprise a waveguide, horn antenna or patch antenna).

As to claim 17 with respect to claim 15, Lewis teaches the polybeam feed network is coupled to at least one radio frequency transceivers and the communications beams are driven by the at least one radio frequency transceivers (figures 1, 3 and 4a, paragraph 0030, switchably selectable antenna feed elements 11, 13, 42 are linked to one or more transceivers by means of transmission lines).

As to claim 19 with respect to claim 15, Lewis teaches the polybeam feed network has at least seven signal conveyors (figures 3 and 4A, the antenna comprises a number of switchably selectable antenna feed elements located at points preferably around the focal surface of the lens where energizing any one of the total feed elements would cause radiation to be emitted from the lens in a design coverage arc, four and five feeds depicted in the figures resulting in 90 degrees of azimuth coverage of a quadrant, figures 1, 3, 4a, paragraphs 00300035-0036, but do not specifically teach at least seven signal conveyors or feeds. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to increase the number of feeds to six or more to increase the combined coverage arc from 90 to 120 degrees according to cell coverage requirements).

As to claim 20, Lewis teaches a method of communicating using a polybeam communications network, comprising:
capturing radio frequency signals from a communication device via one of multiple communication beams, wherein each of the multiple communication beams has an arc of less than twenty degrees (figures 1, 3, 4a and 4b, paragraphs 0019, 0030, 0034-0035, a node in a multi-point communication network comprising a full Luneburg lens antenna 10, 30, 40 and transceivers configured for multiple simultaneous pattern beams in sector coverage; a Lunesburg lens antenna 10, 20, 40 and associated five feeds are coupled to switchably selectable multiple transceivers; figures 3 and 4a, the associated feeds 42 on the SX-Y axis of the Luneburg lens antenna 30 suggest the 90 degree coverage or sector, is covered by the overlapping/ adjacent beams to/from five feeds 42 of estimated beamwidth of 90 degrees / 5 feeds = 18 degrees).
providing the captured radio frequency signals to radio equipment (figures 3, 4a and 4b, paragraphs 0014 and 0019, a Lunesburg lens antenna 10, 20, 40 and associated five feeds are coupled to switchably selectable multiple transceivers to receive a signal from any desire direction from within the solid angle of view of the antenna), and
transmitting radio frequency signals received from the radio equipment to the communication device via one of the multiple communication beams (figures 3, 4a and 4b, paragraphs 0014 and 0019, a Lunesburg lens antenna 10, 20, 40 and associated five feeds are coupled to switchably selectable multiple transceivers to transmit a beam into any desire direction).

 Lewis teaches the Lunesburg lens and associated five feed elements to define overlapping territories of a 90 degree azimuth coverage, figures 3 and 4a, but does not specifically teach the beams having arcs of less than twenty degrees each.
GUO teaches a Luneburg lens antenna having high gain and multibeam capability for application to 5G communication systems, figure 9, page 1, lines 5-16. GUO discloses the Luneburg lens antenna 100 comprises five antenna feed structures 110-150 comprising a waveguide, horn or patch antenna placed at the focus to a point on the surface of the lens diametrically opposite the point of first entrance within the lens, page 9, line 28 to page 10, line 11. GUO describes the simulation for the beamwidth for the waveguide feed is less than 20 degrees, figure 16d, page 11, 2-5.
Since Lewis suggests the combined beamwidth of the five associated feeds is to support a 90 degree territory of coverage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to identify the communication beams of Lewis as supported by GUO having arcs, or beamwidth of less than twenty degrees each and defining overlapping territories of coverage.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2007/0216596 in view of GUO et al. WO 2021/034269 and further in view of Kassa et al. US 11,240,752.
As to claim 4 with respect to claim 1, claim 5 with respect to claim 4 and claim 14 with respect to claim 13, GUO of Lewis modified teaches the Luneburg lens antenna used for 5G communications but does not specifically teach the communications network or access node structure comprising a local antenna attached to the first communications structure that defines a territory of coverage having an arc of at least 60 degrees or an omnidirectional antenna.
Kassa teaches deployed antennas positioned at a cellular base station are used to determine the nature of cellular communications traffic and categorize those signals according to sector and concentric circles as defined in a particular cell coverage area, figure 5, column 7, line 38 to column 9, line 1. Kassa discloses the base station uses both omnidirectional antenna and smart antenna systems to define a number of concentric cells drawn based on linear radius, equal area and user density divides the cell, column 9, lines 1-21.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to further modify the communications network of Lewis modified with the circular cells created by omnidirectional antenna at the center of the cell to be used as a simple model of radio coverage.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. US 2007/0216596 in view of GUO et al. WO 2021/034269 and further in view of Hutchins et al. US 2,943,358.
As to claims 10 with respect to claim 9 and claim 18 with respect to claim 15, GUO of Lewis modified teaches an exampled Luneburg lens has a diameter of 48 mm and a layer thickness of 2.4 mm when operated at 28 GHz, page 8, lines 16-19, but is silent to the Luneburg lens has a diameter of eighteen inches or a range of five to eighteen inches.
Hutchins teaches fabrication of a Luneberg Lens able to collimate radio waves in any direction whereby a plane wave intercepted by the lens will be focused to a point on the surface of the lens diametrically opposite the point of first entrance within the lens making scanning and tracking with the lens possible by movement of the primary source or feed horn, column 1, lines 15 to column 2, line 16. Hutchins further discloses Lenses have been constructed varying in size from 5 to 36 inches in diameter having shells ½ inch thick, column 4, lines 62 to column 5, line 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the Luneburg lens of Lewis modified according to the fabrication methods as taught by Hutchins to provide a 5G communications lens antenna with multibeam capability sized for multiple feeds at the microwave frequencies of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644